Case 13-39925        Doc 89     Filed 01/10/19     Entered 01/10/19 14:53:33          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-39925
         John F Tamburo

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/11/2013.

         2) The plan was confirmed on 07/11/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/03/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $7,900.00.

         10) Amount of unsecured claims discharged without payment: $111,728.57.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-39925       Doc 89      Filed 01/10/19    Entered 01/10/19 14:53:33                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $60,315.00
         Less amount refunded to debtor                          $25.00

 NET RECEIPTS:                                                                                  $60,290.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,500.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,822.83
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,322.83

 Attorney fees paid and disclosed by debtor:                $500.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMAZON WEB SERVICES            Unsecured         980.84        980.84           980.84        132.45         0.00
 AT&T MOBILITY II LLC           Unsecured      1,431.49       1,431.49         1,431.49        193.30         0.00
 CERASTES LLC                   Unsecured      3,928.00       3,928.27         3,928.27        530.45         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured        2,703.00       2,703.20         2,703.20        365.02         0.00
 DIVERSIFIED SERVICES GROUP     Unsecured         366.48        366.48           366.48          49.49        0.00
 IAN BRENSON                    Unsecured     60,000.00     60,000.00        60,000.00       8,102.04         0.00
 JP MORGAN CHASE BANK NA AUTO Secured         14,600.00     14,600.00        14,600.00      14,600.00    1,088.93
 JP MORGAN CHASE BANK NA AUTO Unsecured              NA       2,925.34         2,925.34        395.02         0.00
 JUNE PRODEHL RENZI & LYNCH LLC Priority       4,000.00       4,000.00         4,000.00      4,000.00         0.00
 ONEMAIN                        Unsecured      3,011.69       3,011.69         3,011.69        406.68         0.00
 PAYPAL                         Unsecured         882.15        882.15           882.15        119.12         0.00
 PREMIER BANKCARD/CHARTER       Unsecured         441.00        441.07           441.07          59.56        0.00
 PREMIER BANKCARD/CHARTER       Unsecured         402.00        401.85           401.85          54.26        0.00
 RJM ACQUISITIONS LLC           Unsecured            NA          93.94            93.94          12.69        0.00
 WINDY CITY ANESTHESIA          Unsecured      1,034.30            NA               NA            0.00        0.00
 RJM AQUISITIONS                Unsecured          93.94           NA               NA            0.00        0.00
 EVERGREEN EMERGENCY SERVICES Unsecured           405.81           NA               NA            0.00        0.00
 RAC ACCEPTANCE                 Unsecured      1,407.00            NA               NA            0.00        0.00
 SILVER CROSS HOSPITAL          Unsecured         100.00           NA               NA            0.00        0.00
 SILVER CROSS HOSPITAL          Unsecured         150.92           NA               NA            0.00        0.00
 SILVER CROSS HOSPITAL          Unsecured         149.99           NA               NA            0.00        0.00
 HEARTCARE CENTERS OF ILLINOIS Unsecured           25.00           NA               NA            0.00        0.00
 HEDGES CLINIC                  Unsecured          30.00           NA               NA            0.00        0.00
 HEDGES CLINIC                  Unsecured          30.00           NA               NA            0.00        0.00
 LITTLE COMPANY OF MARY HOSPIT Unsecured          100.00           NA               NA            0.00        0.00
 MIRAMED REVENUE GROUP LLC/SIL Unsecured          349.65           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-39925        Doc 89       Filed 01/10/19    Entered 01/10/19 14:53:33                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal        Int.
 Name                                Class    Scheduled        Asserted      Allowed        Paid          Paid
 MIRAMED REVENUE GROUP LLC        Unsecured          24.74             NA           NA            0.00         0.00
 MONTEREY FINANCIAL SVC           Unsecured         607.00             NA           NA            0.00         0.00
 PELLETTIERI/SILVER CROSS HOSPITA Unsecured         100.00             NA           NA            0.00         0.00
 ADVANCED UROLOGY ASSOCIATES Unsecured               18.00             NA           NA            0.00         0.00
 AMERICAN MEDICAL COLLECTION A Unsecured             25.00             NA           NA            0.00         0.00
 ANDREANO AND LYONS               Unsecured      7,990.00              NA           NA            0.00         0.00
 ASSOCIATED ANESTHESIOLOGISTS O Unsecured            17.71             NA           NA            0.00         0.00
 COMCAST                          Unsecured         810.42             NA           NA            0.00         0.00
 THOMAS L MURPHY                  Unsecured     31,190.00       31,190.75     31,190.75      4,211.81          0.00
 URBAN & BURT                     Unsecured      5,241.72         5,241.72     5,241.72        707.81          0.00
 WELLS FARGO DEALERS SERVICES Unsecured                NA             0.00         0.00           0.00         0.00
 WELLS FARGO DEALERS SERVICES Secured           19,700.00       17,457.92     17,457.92     17,457.92     1,480.62


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00                 $0.00
       Mortgage Arrearage                                     $0.00                $0.00                 $0.00
       Debt Secured by Vehicle                           $32,057.92           $32,057.92             $2,569.55
       All Other Secured                                      $0.00                $0.00                 $0.00
 TOTAL SECURED:                                          $32,057.92           $32,057.92             $2,569.55

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $4,000.00          $4,000.00                 $0.00
        Domestic Support Ongoing                                 $0.00              $0.00                 $0.00
        All Other Priority                                       $0.00              $0.00                 $0.00
 TOTAL PRIORITY:                                             $4,000.00          $4,000.00                 $0.00

 GENERAL UNSECURED PAYMENTS:                            $113,598.79           $15,339.70                  $0.00


 Disbursements:

         Expenses of Administration                              $6,322.83
         Disbursements to Creditors                             $53,967.17

 TOTAL DISBURSEMENTS :                                                                          $60,290.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-39925        Doc 89      Filed 01/10/19     Entered 01/10/19 14:53:33            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
